Citation Nr: 1217007	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of throat cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for an acquired psychiatric disorder (claimed as depression and anxiety), to include as secondary to oropharyngeal cancer.

3. Entitlement to service connection for a growth on the left leg.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1972. He served in the Republic of Vietnam from January to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied the Veteran's claims. 

In December 2011, the Veteran testified via videoconference before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.





REMAND

As the record reflects that some evidence remains outstanding and a VA examination is warranted, the Board must remand this claim in compliance with VA's duty to assist the claimant with the development of his claim.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment records associated with the claims file were generated on September 12, 2007, more than four (4) years ago. While this case is in remand status, the RO/AMC must gather additional VA treatment records and associate them with the claims file.

The claims file also reflects that the last private treatment notes of record were generated in February 2008 - these records do not reflect any diagnosis or treatment of a psychiatric disorder or a left leg growth. However, the hearing transcript indicates that the Veteran spoke with private physicians about his claimed left leg growth. While this case is in remand status, the RO/AMC must ask the Veteran if he has received any pertinent private medical treatment since February 2008 or any (italics added for emphasis) private treatment for either his claimed left leg growth or acquired psychiatric disorder, and provide him with authorizations for the release of any identified private records.

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). 

The claims file reflects that the Veteran has been diagnosed with cancer of the tonsil, tongue, and mouth that was treated by surgery and radiation. He is presumed to have been exposed to herbicides due to his service in Vietnam (38 C.F.R. § 3.307(a)(6)(iii)) and his service treatment records reflect complaints of indigestion and treatment for ulcer. Although his particular cancer may not be listed among disabilities that are presumed by VA to result from exposure to herbicides (38 C.F.R. § 3.309(e)), he is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). A December 2011 letter from a private physician indicates that carcinogens other than tobacco smoke may have contributed to his development of cancer. 

In regard to his service treatment records, that evidence reflects that he experienced an ulcer prior to, and during, service. Service records also reflect diagnosis of hiatal hernia. An examination is warranted to determine whether the Veteran's oropharyngeal cancer likely resulted from his presumed in-service exposure to herbicides, likely developed as the result of any in-service diagnoses, or represents the effect of any in-service aggravation of a pre-existing diagnosis.

As the record requires additional development prior to the issuance of a decision on the claims for service connection, the Board cannot render a decision on the claim of entitlement to TDIU and must also remand that issue. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA treatment occurring after September 9, 2007 and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Specifically ask him if he has received any pertinent private medical treatment since February 2008 AND ask him to identify any private providers who may have treated him for a psychiatric disorder or a left leg growth. Provide him with forms authorizing the release of any identified outstanding private treatment records. Associate any available records with the claims file and inform the Veteran if any records are unavailable, requesting that he submit any copies in his possession.

3. Subsequent to the above-directed development, review the record and determine whether any additional development - specifically the provision of VA examinations - is warranted in regard to the Veteran's claims for service connection for a left leg growth and an acquired psychiatric disorder. In regard to the claim for an acquired psychiatric disorder, NOTE that although the Veteran is claiming service connection on a basis secondary to his cancer, service records indicate a relevant history: a September 1970, pre-service, self report of medical history reflects complaint of nervous trouble; and a February 1971 in-service treatment note reflects anxiety. UNDERTAKE ANY APPROPRIATE ADDITIONAL DEVELOPMENT.

4.   Schedule the Veteran for a VA examination at an appropriate location to determine whether his oropharyngeal cancer is likely related to his active duty service, to include his presumed herbicide exposure and his in-service treatment. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and interviewing and examining the Veteran, the examiner must provide a definitive diagnosis of the claimed cancer disability (SEE private treatment records referring to the cancer alternately as throat cancer, esophageal carcinoma, laryngeal carcinoma, esophagitis, tonsillar cancer, oropharyngeal cancer, and tongue carcinoma). NOTE that cancer of the larynx is presumed by VA to result from exposure to herbicides. 38 C.F.R. § 3.309(e).

c. The examiner also must provide an opinion as to whether it can be concluded with a reasonable degree of medical certainty that any such cancer(s) was: the result of his presumed exposure to Agent Orange; due to in-service manifestations of ulcer or hiatal hernia; or due to any in-service aggravation of a pre-existing ulcer disability or nervous disorder. 

d. IF DETERMINING THAT THE CANCER IS LIKELY THE RESULT OF IN-SERVICE AGGRAVATION OF A PRE-EXISTING CONDITION, THE EXAMINER MUST ATTEMPT TO PROVIDE A BASE LEVEL OF DISABILITY OF ANY SUCH CONDITION PRIOR TO SERVICE.

e. The examiner must independently review the ENTIRE record for pertinent evidence, but his or her attention is called to a 1973 private hospital record reflecting an eight (8) year history of epigastric pain, a December 2011 letter from the Veteran's private physician, and the following portions of his service treatment record:

i. A June 1970 (pre-service) report from St. Joseph Hospital diagnosing an irritable stomach and spastic duodenal bulb;

ii. A September 1970 (pre-service) examination reflecting a history of stomach ulcers and an accompanying self report of medical history reflecting nervous trouble and nervous stomach;

iii. February 1971 notes showing a normal UGI, but symptoms of ulcer and an observation of situational anxiety;

iv. An April 1971 self report of stomach growths;

v. A March 1972 finding of active ulcer disease with incidental finding of hiatal hernia and notation of a previous history of peptic ulcer disease; and

vi. A June 1972 separation examination with an accompanying self report of medical history reflecting no complaints of nervous trouble, but complaint of duodenal ulcer.

f. In all conclusions, the examiner must identify and explain the medical basis or bases for his or her opinions, with identification of pertinent evidence of record and citations to any referenced medical treatises or research. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

6. Thereafter, consider all of the evidence of record and readjudicate the issues as listed on the cover page. If the benefits sought remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


